Citation Nr: 0020494	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of post-traumatic stress disorder, currently 
evaluated as 50 percent disabling.

2.  Entitlement to service connection for memory loss, 
folliculitis, and bronchitis, to include shortness of breath, 
claimed as due to Agent Orange exposure.  

3.  Entitlement to service connection for peripheral 
neuropathy, to include aching joints, claimed as due to Agent 
Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
aching joints, memory loss, shortness of breath, and 
folliculitis, all claimed as due to herbicide exposure.  By 
that same rating action, service connection was granted for 
PTSD and a zero percent (noncompensable) rating was assigned.  
In January 2000, an increased evaluation of 50 percent 
disabling was granted for PTSD, effective to the date of the 
veteran's original claim, and he has indicated continued 
disagreement with the assigned evaluation.  

The instant appeals also come before the Board from a 
November 1998 rating decision of the Montgomery RO, in which 
service connection was denied for peripheral neuropathy and 
bronchitis.  

The claim for service connection for peripheral neuropathy, 
claimed as due to Agent Orange exposure, is the subject of a 
remand which immediately follows the decisions herein.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  PTSD is manifested by a GAF of 50, with evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work and family relations.  

2. The record does not include competent evidence of an 
etiological link, or nexus, between memory loss, 
folliculitis, and bronchitis, to include shortness of breath, 
and the veteran's period of active service, to include Agent 
Orange exposure therein.  

3.  The record includes a current medical diagnosis of 
peripheral neuropathy and the opinion of a medical 
professional to the effect that this disorder is likely 
related to Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.125, Diagnostic Code 
9411 (1999).  

2.  The claims for service connection for memory loss, a skin 
disorder, and bronchitis, to include shortness of breath, 
claimed as due to Agent Orange exposure, are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for peripheral 
neuropathy, to include aching joints, is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evaluation of PTSD

Initially, the Board finds that the veteran's claim for an 
increased evaluation for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation.  Shipwash v. Brown, 8 Vet. 
App. 218, 225 (1995).  Thus, such claims remain open, and in 
this case, the Board has continued the issue on appeal as 
"evaluation of" PTSD, since service connection has been 
granted and the appellant seeks a higher evaluation.  The 
appellant is not prejudiced by framing the issues in this 
manner, as the issues have not been dismissed and the law and 
regulations governing the disability evaluations are the 
same, regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issues on appeal, the Board has 
determined that staged evaluations are not for application, 
as the disabilities have not changed significantly during the 
appeal period and uniform evaluations are therefore 
appropriate.  Id.  In addition, the record does not indicate 
the need to obtain any additional pertinent records, and is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (1999).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1999).

On VA examination in January 1997, the veteran looked to be 
his stated age and he was dressed appropriately.  It was 
noted that he had been married for 25 years and he was a VAMC 
employee.  Current complaints included numerous nightmares 
about military experiences in Vietnam and frequent thoughts 
about Vietnam.  He indicated that he tries to avoid crowds, 
tends to isolate himself from other people, experiences a 
startle response.  He noted that he had lost much interest in 
activities that were once pleasurable and that he felt 
alienated from other people.  He reported that his temper 
keeps getting worse as he gets angry easily and it turns into 
a rage.  

The veteran was cooperative during the interview, maintained 
good eye contact, and exhibited coherent and relevant speech.  
Mood was mildly depressed, he was not suicidal or homicidal, 
and there were no hallucinations or delusions.  Concentration 
was somewhat poor, he had fair insight into his problems, and 
judgment was fair.  His current symptoms appeared consistent 
with a diagnosis of PTSD.  

A hospital summary shows that in March and April 1997, the 
veteran was admitted to a PTSD treatment program.  Complaints 
included nightmares, marital distress, sleep disturbance, 
anger control difficulties, and occasional fights and verbal 
outbursts.  Additional complaints included depression, 
anxiety, remorse, guilt feelings, and feelings of 
worthlessness.  He complained of intrusive thoughts and 
nightmares in which he is still troubled by the sight of body 
parts everywhere.  He reported that he is isolated and 
becomes angry when startled.  

On mental status examination, he was non-psychotic and 
thought processes were well organized.  No delusional 
thinking was revealed, and speech was fluent, logical, and 
goal directed.  He was normal active with no ticks, tremors, 
or other unusual mannerisms.  Mood was one of mild "-" and 
was congruent with affect.  He denied suicidal ideation, 
intent, or plans.  He reported some irritability, he denied 
dangerousness to others and his property, and he was friendly 
and cooperative.  He complained of generalized anxiety, 
jitters, increased startle response, and some hypervigilance.  
He denied panic disorder and admitted to ruminations 
concerning Vietnam and some feelings of guilt, but no true 
obsessions or compulsions were noted.  He could perform basic 
calculations, he recalled 3/3 objects immediately and 2/3 
objects at 5 minutes, and he was alert and oriented in all 
spheres.  Overall, his immediate, recent, and remote memory 
were intact.  He gave appropriate responses to routine 
proverbs and abstractions, although he was somewhat concrete.  
He had good insight in his illnesses and wanted to cooperate 
voluntarily with treatment.  

During the hospital course, he participated in group and 
individual therapy.  Psychological testing was compatible 
with a moderate level of depression, anxiety, and PTSD.  The 
following diagnoses are shown on discharge:  Axis I, PTSD, 
chronic, delayed; Axis II, none; Axis III, hypertension, 
traumatic arthritis, and possible coronary artery disease 
with angina; Axis IV, mild; and with regard to Axis V, a 
Global Assessment of Functioning (GAF) of 70 was assigned for 
the past year, 65 for the current year. 

Thereafter, the veteran was seen for follow-up care.  A May 
1997 treatment note shows that he continued to have 
nightmares and depression and was experiencing difficulties 
in his relationship with his son.  In June 1997, the veteran 
reported that his sleep pattern had drastically improved, 
although he was still having nightmares.  He admitted that he 
stayed on a mostly depressed level and he was not enjoying 
life much.  The report shows an impression of PTSD, chronic, 
with ongoing depression, hyperarousal, recurrent intrusive 
thoughts, nightmares, and anxiety, exacerbated by chronic 
pain.  Throughout 1997, he continued to participate in anger 
management therapy sessions.  In October 1997, it was noted 
that his interpersonal relationships continued to suffer, he 
did not relate well, even with his wife; and he remained 
socially isolated, spending much of his time at home alone in 
the bedroom.  An impression of PTSD, chronic, with ongoing 
problems with depression, anxiety, irritability, 
hyperarousal, nightmares, recurrent intrusive thoughts, 
emotional numbing, and avoiding interpersonal conflicts to 
the point that he was not able to effectively communicate his 
needs and concerns to others.  

In September 1998, the veteran was very depressed, and it was 
noted that his neuropathy was increasingly painful and 
disabling.  He was continuing to have severe problems with 
anxiety and hyperarousal and was very quiet and isolative 
around others.  He stated that at his work he would be 
rotated back to a place where he would have repetitive hand 
motions in putting patient meal trays together, which would 
be detrimental to his mental and physical conditions.  An 
impression of PTSD, chronic, with ongoing severe problems, 
was provided.  

At a personal hearing in May 1999, the veteran testified that 
as of 2 weeks before, he had been retired from his full-time 
employment as a food service worker at a VA medical center, 
where he had worked for 16 years.  He indicated that during 
that time, his supervisors put him in a place where he would 
be all by himself so he wouldn't have to deal with anyone 
else because of PTSD and neuropathy, and he had been retired 
as a result of peripheral neuropathy.  He testified that he 
was attending weekly group therapy sessions for PTSD and he 
sees a psychiatrist about once every six weeks.  He reported 
having nightmares about 3 to 4 times a month and he wakes up 
hollering and in cold sweats.  According to the veteran, when 
he gets off work he isolates himself in the bedroom and from 
his wife and daughter, and he does not go to any social 
events.  He indicated that he does not have panic attacks 
that often and he had thought about suicide but had never 
attempted it.  He described episodes of temper and violence 
two or three times a month and reported that he has crying 
spells sometimes.  

On VA examination in November 1999, the veteran reported that 
he was continuing to take medications and his nerve problems 
and nightmares kept getting worse.  He reported that his wife 
will not sleep with him because he tosses and turns and 
flails his arms during nightmares.  He indicated that the 
nightmares occur 4 to 5 times per month, sometimes at a rate 
of 2 per week.  He also stated that he is more irritable and 
quick tempered, and that he is less able to control his 
temper.  He reported having emotional outbursts and feeling 
depressed.  He stated that he was unable to work because of 
his legs, hands, and feet, and that he cannot hold onto 
anything or he will drop it because of muscle weakness.  He 
also stated that his PTSD interfered with him being able to 
work.  He also reported being forgetful and that he tends to 
hide things from himself.  He stated that he is uncomfortable 
being around people and tends to keep to himself.  He stated 
that both his physical and emotional ailments caused him to 
feel hopeless; he felt like there is no future for him and 
that he is no good to anyone.  

Objective findings included that the veteran was casually 
dressed, appropriate for age and climate.  Grooming and 
hygiene were fair.  Attitude was pleasant and cooperative, 
and he was able to interact and relate to the examiner 
appropriately.  Speech was spontaneous and slow with a low, 
soft, monotonous tone.  Conversation was reduced in amount 
and pertained primarily to problems that he was experiencing 
in daily living.  Thinking was goal-directed, associations 
were tightly linked, and ideas were related, and he was able 
to express thoughts and feelings without difficulty.  He 
exhibited a constricted range of effective responses, which 
were low.  Thought content admitted to suicidal thoughts, but 
no real plans, and feelings of hopelessness and 
worthlessness.  He denied hallucinatory experiences and there 
was no evidence of delusional thinking.  He denied homicidal 
ideas.  He was able to set priorities and make appropriate 
decisions to common problems of daily living.  He stated that 
he worried excessively about his condition and seemed to feel 
said all day long.  He stated that the worse his physical 
condition becomes, the more he tends to worry about it and 
withdraw and isolate himself.  

The following diagnoses were provided:  1.  PTSD; 2.  adult 
adjustment disorder with depression; the veteran has 
difficulty making adjustments and coping with his physical 
ailments.  His deteriorating physical condition and worsening 
symptoms of PTSD had continued to cause him a significant 
amount of anxiety and depression; 3.  a Global Assessment of 
Functioning (GAF) score of 50, no friends, frequent conflict 
with co-workers, and occasional suicidal ideation.  

In June 1997, service connection was granted for PTSD, and 
this disability is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  Diagnostic Code 9411 provides a 
50 percent rating where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.     

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

Having reviewed the record, the Board has concluded that the 
evidence warrants the assignment of an increased evaluation 
of 70 percent disabling for PTSD.  Specifically, the current 
evidence is consistent with the criteria contemplated by a 70 
percent rating.  On VA examination in 1999, the examiner 
provided a GAF of 50 for the veteran, which was 
representative of no friends, frequent conflicts with co-
workers, and occasional suicidal ideation.  According to the 
Diagnostic and Statistical Manual for Evaluation of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV), a GAF of 50 equates to 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  Thus, a GAF of 50 contemplates 
serious occupational and social impairment.  The veteran has 
indicated that when he was employed, he was placed off by 
himself because he would get into arguments with the other 
workers.  Thus, the evidence is indicative of difficulty 
adapting to stressful situations, including work or a work-
like setting.  

In addition to the GAF score, the symptomatology reported by 
the veteran during the appeal period is consistent with a 70 
percent rating.  On VA examination in 1997, the veteran 
reported that his temper kept getting worse and could turn 
into a rage.  On VA examination in 1999, he indicated that he 
is more irritable and is less able to control his temper.  At 
his personal hearing, he described episodes of temper 
outbursts and violence at a frequency of 2 to 3 times per 
month and that he has admitted to emotional outbursts and 
crying spells.  The Board finds these assertions to be 
consistent and credible, and the veteran is competent to 
report that for which he has personal knowledge, including 
his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Thus, there is evidence of impaired impulse control (such as 
periods of unprovoked irritability with periods of violence).  

In May 1997, the veteran indicated that he stayed on a mostly 
depressed level and was not enjoying his life much.  In 
September 1998, he was very depressed and continued to have 
severe problems with anxiety and hyperarousal and he was very 
quiet and isolative around others.  On VA examination in 
1999, the examiner indicated that PTSD has continued to cause 
him a severe amount of anxiety and depression.  Thus, the 
evidence is indicative of symptomatology which has resulted 
in occupational and social impairment throughout the appeal 
period.  On VA examination in 1999, the veteran's grooming 
and hygiene were fair, which is suggestive of neglect of 
personal appearance and hygiene.  Additional indications are 
that the veteran tends to withdraw and isolate himself from 
his family, and in October 1997, it was noted that his 
interpersonal relationships continued to suffer as he did not 
relate well, even to his wife and he remained socially 
isolated.   

In the Board's view, the overall disability picture presented 
is consistent with the criteria which are provided for a 70 
percent rating, in that the veteran's PTSD symptomatology is 
productive of occupational and social impairment with 
deficiencies in most areas, including work and family 
relations.   The Board notes that GAF scores of 65-70 are 
shown on VA examination in 1997; however, the evidence is 
indicative of a lower level of functioning for the majority 
of the appeal period.  In addition, while the evidence shows 
that the veteran has an adjustment disorder and physical 
problems related to a nonservice-connected peripheral 
neuropathy disorder, the evidence indicates that there is a 
significant amount of occupational impairment related solely 
to PTSD, as evidenced by the VA examiner's assignment of a 
GAF 50.  Accordingly, the Board finds that the criteria for a 
70 percent rating for PTSD are substantially met.  


Agent Orange claims

The veteran contends that he was exposed to Agent Orange 
while serving in Vietnam, and it is his belief that his 
currently manifested aching joints, memory loss, shortness of 
breath, and folliculitis are related to that exposure.  At 
his personal hearing in May 1999, he clarified that his claim 
for aching joints is a part of his claim for service 
connection for peripheral neuropathy and the claim for 
shortness of breath is part of his claim for service 
connection for bronchitis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999).

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service. 38 C.F.R. § 3.307(a)(6)(iii) (1999); McCartt v. 
West, 12 Vet. App. 164, 166 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas. 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e) (1999).   

The appellant has not claimed that memory loss, aching 
joints, shortness of breath, a skin disorder, peripheral 
neuropathy, or bronchitis arose under combat situation. Thus, 
application of 38 U.S.C.A. § 1154(b) (West 1991) is not 
warranted in this instance.


Memory loss, folliculitis, and bronchitis, to include 
shortness of breath

Service medical records are negative for complaints of memory 
loss or for treatment, complaints, or diagnoses of a skin 
disorder.  The veteran's skin was clinically evaluated as 
normal at the time of the June 1967 separation examination.  
Likewise, the service medical records are negative for 
treatment, complaints, or diagnoses of respiratory problems 
and the lungs and chest were clinically evaluated as normal 
on separation examination.  

On VA examination in 1997, findings included skin pigmented 
areas scattered over the back of the neck and on the left 
side of the back, with an impression of skin rash over the 
back of the neck and left side of the back due to 
folliculitis.  It was noted that a dermatology consult was 
done and chloracne was ruled out.  The veteran also 
complained of shortness of breath, especially when on an 
incline, and an impression of mild dyspnea on exertion, 
secondary to reconditioning, is shown.  Additional diagnoses 
shown in VA outpatient records include frequent treatment for 
bronchitis and an assessment of probable chronic obstructive 
pulmonary disease (COPD).  Pulmonary function studies, dated 
in 1998, show findings of a minimal obstructive lung defect, 
mild restrictive lung defect, and a severe decrease in 
diffusing capacity.  

The report of a March 1997 private neurological examination 
shows that the veteran complained of a problem with his 
memory, in that he goes out of a room to get something and 
forgets what he went to get.  A March 1997 CT scan report 
shows findings of no significant intracranial abnormality.  

At his personal hearing in May 1999, the veteran reported 
that he had been having a problem with memory loss for 15 or 
20 years which had gotten worse over the past few years, and 
he indicated that his doctors had told him that it was caused 
by the herbicides.  He stated that he forgets names of people 
he has known a long time and things that he intends to get or 
do.  He reiterated these contentions regarding memory loss at 
the time of a 1999 VA psychiatric examination.  The veteran 
further testified that he always has skin eruptions on his 
back and that the last time it broke out all over was about 2 
years before.  He also indicated that he has the skin problem 
periodically on various parts of his body.  

Additional testimony included that he was diagnosed with 
bronchitis 2 or 3 years before, and that he had been having 
shortness of breath and a cough for a long time.  According 
to the veteran, his doctor told him that there was a 
possibility that bronchitis was caused by Vietnam service 
exposure to herbicides, and there was a possibility that it 
might have been from smoking.  He stated that he had not 
smoked for 12 or 13 years, and his treatment for bronchitis 
included a spray.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of well grounded 
claims for service connection for memory loss, a skin 
disorder, and bronchitis, to include shortness of breath, 
which are all claimed as due to Agent Orange exposure.  The 
veteran claims to suffer from memory loss and shortness of 
breath and he is competent to report on that which he has 
personal knowledge, including his symptomatology.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  In addition, the record 
includes a current medical diagnosis of folliculitis for a 
skin disorder on the back and neck.  Outpatient treatment 
records show frequent treatment for bronchitis, a diagnosis 
of probable COPD, and findings consistent with restrictive 
and obstructive lung disease.  Thus, the evidence establishes 
the current manifestation of the disabilities claimed by the 
veteran.  

However, it must be noted that memory loss, folliculitis, 
shortness of breath, and bronchitis are not among the 
diseases listed in 38 C.F.R. § 3.309(e).  Therefore, that 
section is not applicable to these claims, and these 
disorders may not be presumed to be due to Agent Orange 
exposure. See McCartt, 12 Vet. App. at 168 (where the veteran 
has not developed a condition enumerated in 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e), neither the statutory nor 
the regulatory presumption will satisfy the incurrence 
element of Caluza).  The Board also notes that on VA 
dermatological consultation in 1997, a diagnosis of chloracne 
(which is one of the presumptive diseases listed at 38 C.F.R. 
§ 3.309(e)) was ruled out.  Thus, service connection is not 
warranted for memory loss, folliculitis, or bronchitis, to 
include shortness of breath, on a presumptive basis.  

Service connection may also be established on a direct basis 
under the provisions of 38 C.F.R. § 3.303, if the evidence 
shows that memory loss, folliculitis, shortness of breath, or 
bronchitis is etiologically related to exposure to Agent 
Orange in service or is otherwise related to service, even 
though the disorder is not among those enumerated in 38 
C.F.R. § 3.309(e). See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the veteran has not presented any 
evidence, to include the opinion of a medical professional, 
which indicates that his current complaints of memory loss 
and shortness of breath and the diagnoses of bronchitis and 
folliculitis are etiologically related to the period of 
active service or to Agent Orange exposure therein.  In 
addition, there is no evidence of continuity of 
symptomatology for memory loss, a skin disorder, shortness of 
breath, or bronchitis from the time of service which could 
serve to render these claims well grounded.  See Savage, 
supra.

It is the veteran's belief that memory loss, a skin disorder, 
shortness of breath, and bronchitis are related to Agent 
Orange exposure during his period of active service in 
Vietnam.  However, as a layman the appellant is not competent 
to offer opinions on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
the veteran's contentions cannot serve as competent evidence 
of an etiological link, or nexus, between the claimed 
disabilities and in-service Agent Orange exposure.  

Finally, the Board notes that at his personal hearing in May 
1999, the veteran indicated that his doctor had told him that 
memory loss and a skin disorder were possibly related to 
herbicide exposure, and that he had been told that bronchitis 
was possibly due to herbicide exposure and possible due to 
smoking.  As noted, the available evidence of record does not 
include the opinion of medical professional which relates 
these disorders to Agent Orange exposure, and the veteran has 
not described a specific, particular piece of evidence 
containing such opinions.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991). As competent evidence of a nexus has not been 
presented and well grounded claims have not been presented, 
the Board is precluded from undertaking any further 
development.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999); see also Epps, supra.  The United States Court of 
Appeals for Veterans Claims (Court) has clarified that the VA 
cannot assist an appellant in developing a claim which is not 
well-grounded. Morton v. West, 12 Vet. App. 477 (1999).  

For the reasons stated above, therefore, the Board finds that 
the veteran has failed to present competent evidence of an 
etiological link, or nexus, between the claimed disabilities 
and the period of active service, to include Agent Orange 
exposure therein.  As well grounded claims have not been 
presented, service connection for memory loss, folliculitis, 
and bronchitis, to include shortness of breath, is denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1991) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board finds that this procedural consideration has been 
satisfied via a March 1999 Statement of the Case and a March 
1999 Supplemental Statement of the Case, in which the veteran 
was notified of the duty to submit well grounded claims and 
the elements thereof.  See also Graves v. Brown, 8 Vet. App. 
522 (1996).  

Finally, because the Board will not reach the merits of the 
appellant's claim, his argument as to the application of the 
benefit-of-the-doubt rule need not be addressed. See Martinez 
v. Brown, 6 Vet. App. 462, 464 (1994) ("in the context of a 
well-grounded claim the benefit[-]of[-]the[-]doubt doctrine 
applies to the adjudication of the merits of a claim"); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


Peripheral neuropathy, to include aching joints

The veteran contends that service connection is warranted for 
peripheral neuropathy and aching joints in his hands and 
feet, which he claims is due to Agent Orange exposure.  

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

At his personal hearing in May 1999, the veteran testified 
that he first noticed the tingling and burning in his hands 
and feet over 20 years ago, and he first told his wife that 
his hands hurt in 1968.  He finally sought treatment for this 
problem in 1996.  The record shows that the veteran was 
previously employed as a food service employee at a VA 
medical center.  VA treatment records indicate that in March 
1997, the veteran sought treatment for complaints of distal 
limb paresthesias for almost 14 years.  He described pain in 
the external aspect of the right foot and the heel, as well 
as the hands.  An impression of peripheral neuropathy, 
etiology? is shown.  

A June 1997 psychiatric treatment record shows impressions 
which included chronic neuropathy, likely related to Agent 
Orange exposure.  An April 1999 treatment record shows 
impressions which include neuropathy related to herbicide 
exposure, with pain exacerbated by standing, holding weighted 
objects, and particularly by repetitive motions.  A diagnosis 
of bilateral carpal tunnel syndrome has also been made. 

Thus, the record includes a current diagnosis of the claimed 
disability and evidence indicating that a medical 
professional has attributed the peripheral neuropathy to the 
veteran's period of active service and Agent Orange exposure 
therein.  As such, the Board finds the claim for service 
connection for peripheral neuropathy to be well grounded.  
See Epps, supra.

ORDER

An increased evaluation of 70 percent disabling for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

Service connection for memory loss, folliculitis, and 
bronchitis, to include shortness of breath, claimed as due to 
Agent Orange exposure, is denied.  

The claim for service connection for peripheral neuropathy, 
claimed as due to Agent Orange exposure, is well grounded.  


REMAND

The claim for service connection for peripheral neuropathy 
has been found to be well grounded, and VA has a duty to 
assist the veteran in development of facts which are 
pertinent to a well grounded claim.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  This includes the duty to obtain 
examinations and medical opinions which may provide 
information which is necessary to a determination as to 
whether the claimed benefits are warranted.  

The record indicates a current diagnosis of peripheral 
neuropathy, and the veteran's treating VA psychiatrist has 
attributed this diagnosis to Agent Orange exposure during the 
veteran's period of Vietnam service.  The veteran will be 
afforded an examination by a neurologist for the purpose of 
obtaining additional information regarding the etiology of 
this disorder.  

Accordingly, this claim is remanded for the following 
actions:

1.  The RO should schedule the veteran 
for a neurological examination for the 
purpose of determining the etiology of 
the current diagnosis of peripheral 
neuropathy.  All special tests and 
studies should be conducted as indicated, 
and all objective findings should be 
noted in detail.  Based on a review of 
the available evidence and the 
examination findings, the examiner should 
provide an opinion as to whether or not 
it is as likely as not that the currently 
manifested peripheral neuropathy is 
etiologically related to Agent Orange 
exposure during the veteran's period of 
active service.  

The claims folder and a copy of this 
remand should be provided to the examiner 
prior to the examination. Complete 
rationales and bases should be provided 
for any opinions given or conclusions 
reached.  

2.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA examiner 
does not contain all of the requested 
opinions, it should be returned for 
completion.  

3.  The veteran is invited to have his 
psychiatrist explain the basis of her 
opinion that his neuropathy is due to 
Agent Orange exposure.

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record.  

5.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.  See 38 C.F.R. § 3.160 
(1999).

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

